Title: To Benjamin Franklin from Isabella Strange, 23 April 1783
From: Strange, Isabella
To: Franklin, Benjamin


Sir
London April 23 1783
Permite me to join my most respectful compliments with Mr Stranges and to return You my sincere thanks for the many favours I owe You for Your kind care of my corrosponce— I presume once more on Your goodness and beg the inclos’d may be forwarded. It contains the Coppy of a will by which my Cousin Mrs Hunter and Her Family gets some Money by the Death of Her Grand-Father the Revd Dr Russell. I am with respect and esteem Sir Your very humb Sert
Isabella Strange
